Citation Nr: 1446525	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to the service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied service connection for bilateral lower extremity peripheral neuropathy.  In the January 2011 Notice of Disagreement, the Veteran also initiated an appeal as to the issues of service connection for bilateral hearing loss and tinnitus.  In an August 2012 rating decision, the RO fully granted service connection for bilateral hearing loss and tinnitus; therefore, these issues are not in appellate status, and are not before the Board.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to the Veteran's service-connected type II diabetes mellitus.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159(c), (d) (2013).

In connection with the claim of entitlement to service connection for peripheral neuropathy, the Veteran was afforded a VA examination in November 2010.  The VA examiner noted the Veteran's history of diabetes and current course of treatment.  The VA examiner also noted the Veteran's history of a post-service lumbar spine injury.  Following a neurologic examination, the VA examiner, a registered nurse, opined that the Veteran's peripheral neuropathy was secondary to the non-service-connected lumbar spine condition and less likely than not secondary to the service-connected diabetes mellitus.  The VA examiner cited as rationale a June 2010 private magnetic resonance imaging study of the lumbar spine documenting multi-level spinal stenosis and a June 2010 private electroneuromyographic (ENMG) report indicating multiple lumbosacral radiculopathies.  However, the VA examiner did not provide sufficient rationale to support the opinion that the Veteran's diabetes was not a source of the peripheral neuropathy.  Additionally, it is unclear whether the private physician who completed the June 2010 ENMG report, on which the VA examiner in part relied, considered the Veteran's history of diabetes when interpreting the ENMG results.  

Given that the record indicates that the Veteran has two conditions that can cause peripheral neuropathy (diabetes and a lumbar spine condition) and the potential of overlapping pathologies, the Board finds that the report of the November 2010 VA examination inadequate to render a decision on this complex medical issue as the VA examiner's opinion was not supported by a sufficient rationale and explanation.  In this regard, once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  Thus, a supplemental VA medical opinion is necessary to assist in determining the etiology of the Veteran's bilateral lower extremity peripheral neuropathy.

Accordingly, the case is REMANDED for the following actions:

1. Request that a VA physician review the claims file and provide a supplemental medical opinion regarding the etiology of the Veteran's peripheral neuropathy.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA physician.  The VA physician should note such review in the examination report (another examination of the Veteran is not required).

If the VA physician determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The VA physician should offer the following opinion: 

It is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral lower extremity peripheral neuropathy was (i) caused or (ii) aggravated (permanently worsened) by the Veteran's service-connected disabilities, to include diabetes mellitus?  If the opinion is that one or more of the service-connected disabilities aggravated the peripheral neuropathy, the VA physician should specify, so far as possible, the degree of disability resulting from such aggravation.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

